Citation Nr: 1419525	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected residuals of a right shoulder injury.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to an initial evaluation in excess of 30 percent for depression.  

4.  Entitlement to total evaluation based on individual unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1977 to May 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran's appeal originally included a claim for service connection for a respiratory disorder.  However, in a July 2010 rating decision, the RO granted service connection for that disability and assigned a 10 percent evaluation effective from September 7, 2004.  The Veteran has not disagreed with the evaluation or the effective date of that award. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, the issue is no longer on appeal.

The Veterans Benefits Management System only contains records that are either duplicative or irrelevant to the issues on appeal.  A review of the Veteran's Virtual VA claims file reveals additional VA medical records.  Most of those records were considered by the RO in in an October 2012 supplemental statement of the case (SSOC).  However, to the extent that some of these records were not considered and may be relevant to the claims on appeal, the Board notes that the Appeals Management Center (AMC) will have the opportunity to consider them upon remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the RO has obtained the Veteran's (SSA) records.  These records reference private treatment by Dr. A.S., Dr. R.Z., and Dr. B.T. (initials used to protect privacy).  The Veteran submitted treatment records from Dr. A.S. and Dr. R.Z. in March 2005 and September 2010, respectively.  However, the SSA records indicate that the Veteran has sought continuing treatment from Dr. A.S. through May 2010 and from Dr. R.Z through August 2012.  He has also never submitted any treatment records from Dr. B.T.  Thus, on remand, the RO/AMC should attempt to obtain any outstanding private treatment records.  

The Board also finds that an additional medical opinion is needed in connection with the claim for service connection for a low back disorder.  

In addition, the Board notes that the Veteran has asserted that he currently has a right elbow disorder that is secondary to his service-connected residuals of a right shoulder injury. See February 2006 statement, March 2010 Decision Review Officer's Hearing testimony, and September 2011 statement.  An April 2010 VA examiner provided a medical opinion addressing the theory of direct of service connection, but she did not address the secondary claim.  Therefore, an additional medical opinion is needed.  

Finally, the record reflects that the Veteran filed a December 2013 statement expressing dissatisfaction with the RO's October 2013 rating decision denying TDIU and assessing a 30 percent initial evaluation for depression.  The Board finds the December 2013 statement clearly reflects disagreement with the October 2013 rating decision on these issues.  The claims file does not contain any statement of the case for these issues, and the Board must therefore remand them for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his low back disorder or his right elbow disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for records from Dr. B.T. of the Back and Neck Clinics and any outstanding records from Dr. A.S. for treatment since January 2005 and Dr. R.Z for treatment since April 2009.  

The RO/AMC should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right elbow disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  

The Veteran has asserted that he has a current right elbow disorder that is related to an injury in service, or in the alternative, that is secondary to his service-connected right shoulder disability.  

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that any current right elbow disorder is related to the Veteran's military service, including his symptomatology therein.  He or she should also opine whether it is at least as likely as not that any current right elbow disorder is either caused by or aggravated by the Veteran's service-connected right shoulder disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  There are private treatment records reflecting diagnoses of mild scoliotic curvature of the lumbar spine, degenerative disc disease, facet joint and ligamentum flavum hypertrophy, bulging discs, and herniated discs.  The examiner should also specifically note that the Veteran's service treatment records document recurrent back pain, and his lay statements attest to in-service complaint of recurrent low back pain.

It should be noted that laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

The examiner should identify all current low back disorders.  For each diagnosis identified, he or she should state whether it is at least as likely as not that the disorder is related to his military service, including his symptomatology therein.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

5.  The RO/AMC should issue a statement of the case that addresses the issue of entitlement to an increased evaluation for depression and entitlement to TDIU.  Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the appellant that these issues will not be returned to the Board for appellate consideration following the issuance of the statement of the case unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



